Citation Nr: 0519142	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  02-14 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active duty from October 1966 to October 
1969. He received the Purple Heart medal, and Combat 
Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD.  The 
Board remanded this case to the RO for further development in 
November 2003.  It is now before the Board for further 
appellate consideration.  


FINDING OF FACT

The veteran does not have a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence or information 
in the claimant's possession that pertains to the claim.

In May 2002 and March 2004 letters, the RO and the Appeals 
Management Center (AMC), respectively, informed the veteran 
of the evidence needed to substantiate his claim, and of who 
was responsible for obtaining what evidence.  In addition, 
the letter specifically told him that if he had any evidence 
that pertained to his claims, he should send it to the AMC.  
The statement of the case, and the supplemental statement of 
the case, further informed him of the evidence needed to 
substantiate his claims.

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, some of the VCAA notice was provided after the 
initial rating action.  The veteran had the opportunity to 
submit additional argument and evidence after all the VCAA 
notice was provided.  The delayed notice did not, therefore, 
prejudice him.  See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (per curium) (en banc) (holding that delayed 
notice is generally no prejudicial to a claimant).

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims is available, but not yet associated with the claims 
folder.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has not been afforded a VA examination.  As will 
be discussed below there is no evidence of any current signs 
or symptoms of PTSD.

Factual Background

The veteran's service medical records contain no findings or 
diagnosis of any psychiatric disability, including PTSD.  On 
the veteran's September 1969 examination prior to separation 
from service no pertinent abnormalities were reported.  He 
was evaluated as psychiatrically normal on the clinical 
evaluation.  

Review of the post service clinical record reveals no 
findings or diagnosis of any psychiatric disability, to 
include PTSD.

The veteran's claim for service connection, notice of 
disagreement, and substantive appeal were completed by his 
representative, and report no treatment for, or current 
symptoms of, PTSD.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's claim was filed in May 2002 and is subject to 
the amended regulations governing entitlement to service 
connection for PTSD.  38 C.F.R. § 3.304(f). That regulation 
was amended, effective March 7, 1997, and provides that:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred. If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor. 
38 C.F.R. § 3.304(f) (2004).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor(s) are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 1991); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f).

Review of the record indicates that the veteran received a 
Purple Heart medal and a Combat Infantrymen Badge and, as 
such he is shown to have engaged in combat.  His claimed 
stressor, namely the wound that resulted in his award of the 
Purple Heart medal is consistent with participation in 
combat.  Of course, there is also supporting evidence for the 
claimed stressor, in the form of the award of the Purple 
Heart, and service medical records documenting the injury.

The missing element in this case is a diagnosis of PTSD.  The 
record contains no evidence of any psychiatric 
symptomatology, let alone that consistent with PTSD.  The 
veteran has not reported any treatment for, or symptoms of, 
PTSD.  Without any competent evidence showing that the 
veteran currently has PTSD, it is apparent that the weight of 
the evidence is against the claim for service connection.  It 
must, therefore, be denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


